Exhibit May 15, PROTECT YOUR INVESTMENT IN CSX! RE-ELECT YOUR BOARD OF DIRECTORS VOTE THE WHITE PROXY CARD Dear Fellow Shareholder, CSX has delivered stock price returns of 38%, 208%, and 299% over the past one, three and five years,* respectively.CSX strongly urges you to examine the TCI Group’s “analysis” of our company. A close look reveals a concerning mix of bad math, flawed assumptions and half truths.Given that this group is attempting to replace five members of the CSX Board with its own block of nominees and has made numerous suggestions to reduce CSX’s investment-grade debt rating to “junk” status, it is important to set the record straight. Shareholder Value Creation Employee Safety Expense Control per RTM Margin Expansion EPS Growth Projected Analyst EPS Growth Through 2010 Best CSX NSC CSX CSX CSX CSX UNP CSX UNP UNP BNI UNP BNI UNP CNI NSC UNP BNI CP BNI BNI BNI NSC CNI CNI CP CP CNI CNI CP NSC CNI NSC CP CP NSC Worst Note: Shareholder Value Creation based on Total Shareholder Return from Q1 2007 - Q1 2008. Safety based on 2ersonal Injury statistics. Expense Control per RTM, Margin Expansion and EPS Growth based on Q1 2007 vs. Q1 2008 results. RTM Revenue Ton Mile. CN and CP expenses have been adjusted for the impact from translation of U.S. dollar-denominated expenses into Canadian dollars. Projected Analyst EPS Growth is 2007 through 2010 and is based on First Call data. As the chart above shows, CSX is an industry leader across well-recognized critical performance measures.What’s more, the company is improving faster than its rail peers, has presented the most aggressive financial guidance in the industry and has a proven plan to achieve that guidance. On the other hand,the TCI Group has offered ideas that would either destroy value or are already under way at CSX.It is no wonder that theyhavetried to keep you focused on loosely knit and flawed comparisons to other railroads. ● For example,the TCI Group wants you to believe that there is a widening gap between expense per ton mile at CSX and Canadian National (CN).This is simply not true.When CN’s expenses are properly adjusted for foreign currency translation, the gap has not increased to 28% as the TCI Group might have you believe – it has narrowed from 11% to 8%. ● Next, they offer a flawed and misleading “mathematical model,” which purports to show that CN’s operating income improved C$1.6 billion through operational improvements over a nine-year period.What they don’t tell you is that more than a third of CN’s improvement was due to acquisitions and just keeping up with inflation.Consistent with our EPS guidance,CSX’s operating income is expected to have improved $1.7 billion over only four yearsby the end of 2008. ● We also think you should know thatCSX’s operating ratio – the most important measure of operational efficiency – has improved by more than 1,200 basis points over the past four years, while the operating ratio at Canadian National has been essentially flat (see chart below). First Quarter 2008 Comparable Operating Ratio and Improvement Note:See GAAP reconciliation for CSX data; peer comparisons based on First Call data ● The flawed comparisons don’t stop with Canadian National.For example, the TCI Group has alleged that CSX prices its services at a discount to Norfolk Southern’s pricing.What they fail to disclose is that after making the necessary adjustments for length of haul and CSX’s equipment privatization strategy, CSX prices are at parity with Norfolk Southern.What’s more, CSX has the strongest 2008 pricing guidance in the industry. In addition to its bad comparisons to other railroads, the TCI Group has also gone out of its way to minimize CSX’s well-documented success by wrongly attributing recent financial improvements almost entirely to pricing.The correct math actually shows CSX’s industry-leading improvement in operating income is derived from not only pricing but also from productivity and a strategic shift to higher margin business.Contrary to the TCI Group’s portrayal of CSX’s productivity improvements, productivity gains at
